U.S. Securities and Exchange Commission Washington, D.C. 20549 Form 40-F oRegistration statement pursuant to section 12 of the Securities Exchange Act of 1934 or xAnnual report pursuant to section 13(a) or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended Commission File Number October 31, 2009 1-14446 The Toronto-Dominion Bank (Exact name of Registrant as specified in its charter) Canada (Province or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number (if applicable)) 13-5640479 (I.R.S. Employer Identification Number (if applicable)) c/o General Counsel’s Office P.O. Box 1 Toronto Dominion Centre Toronto, Ontario M5K 1A2 (416) 308-6963 (Address and telephone number of Registrant’s principal executive offices) Brendan O’Halloran, The Toronto-Dominion Bank 31 West 52nd Street New York, NY
